Citation Nr: 0109275	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  99-04 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for presumed ocular 
histoplasmosis syndrome (POHS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to October 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1998, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claim of 
entitlement to service connection for POHS.  The veteran 
subsequently perfected an appeal of that decision.  A hearing 
on this claim was held in January 2001, before the 
undersigned Board member, who was designated by the chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 1991).


REMAND

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (Nov. 9, 2000) (to be codified as 
amended at 38 U.S.C. § 5107).  Consequently, the VA is 
obligated to assist the veteran in the development of his 
claim, unless there is no reasonable possibility that such 
assistance will aid in substantiating the claim.  See VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A).  In addition, to eliminating the well-groundedness 
requirement, the statute also amplified the duty to assist 
itself and more specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claim.  

Initially, the Board notes that at his January 2001 hearing, 
and throughout the record, the veteran has identified his 
initial diagnosis of POHS in November 1976 per treatment by a 
Dr. Ronald Noblin, of Ventura, California.  However, review 
of the record shows that none of Dr. Noblin's records have 
been associated with the claims file.  Additionally, at his 
hearing the veteran testified regarding a book called 
"Ocular Histoplasmosis" written by Dr. T.F. Schleagel, Jr., 
a doctor of Ophthalmology, regarding the timeframe between 
infection and the onset of symptoms such as vision 
impairment.  Copies of the relevant portion(s) of Dr. 
Schleagel's book are not of record, despite multiple other 
medical treatise information addressing POHS.  Additionally, 
treatment records from several private physicians, Drs. James 
Byrne, Jr. and T.L. Dawson, who have treated the veteran in 
connection with his POHS are not of record.  

Finally, the Board notes that Dr. Dooner has submitted a 
statement regarding the possible onset of the veteran's 
infection with POHS.  However, Dr. Dooner does not 
specifically address the incubation period for the disease, 
or whether it is as least as likely as not that the veteran 
was infected during service.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran furnish the names and addresses 
of Dr. James Byrne, Jr., Dr. T.L. Dawson, 
Dr. James W. Dooner, and Dr. Ronald 
Noblin, and any other physicians who have 
treated him for his presumed ocular 
histoplasmosis syndrome (POHS).  
Following receipt of such information, 
and duly executed authorization for the 
release of private medical records, the 
RO should request that all identified 
health care providers, whose treatment 
records are not already of record, 
furnish legible copies of all medical 
records compiled in conjunction with 
treatment accorded the veteran for POHS.  
If the veteran has copies of any of the 
relevant records, he may submit them 
himself.

2.  The RO should contact the veteran and 
request that he submit copies of the 
portion of Dr. T.F. Schleagel, Jr.'s book 
on Ocular Histoplasmosis which the 
veteran has referenced.  Specifically, 
the pages discussing the time period 
between infection and the onset of 
symptoms of ocular histoplasmosis are 
those which are being referenced.  The RO 
should provide what assistance is 
possible to the veteran in completing 
this task.

3.  The RO should contact Dr. James 
Dooner and ask him to clarify his April 
1998 statement regarding the onset of the 
veteran's exposure to the fungus causing 
POHS.  Dr. Dooner should be asked to 
assert whether it is at least as likely 
as not (equal to or more than 50 percent) 
that the veteran's exposure to the fungus 
was in service.  If possible, reference 
to the timeframe between exposure and the 
onset of symptoms of POHS would be 
beneficial.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

5.  If the benefit sought on appeal 
remains denied, the veteran and the 
veteran's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




